Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in this application.

Response to Restriction/Election
Applicant’s election without traverse of Species A (Figs. 1-10), corresponding to claims 1-6, in the reply filed on 12/15/2020 is acknowledged.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 states “…power and an operationfor displaying a menu screen”. There should be a space between “operation” and “for”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koito (US 2010/0194704).

As to claim 1, Koito (Figs. 1, 3, 4) teaches an image display device comprising: 
a capacitive touch switch (62t) that performs switching by detecting a finger based on a change in capacitance that is caused when the finger comes close to a panel (202) (Detects the position of a finger that is close to the panel) [0074]; 
an image display panel (LCD panel with LC layer 203) configured to display an image; and 
a capacitance detection sheet (25), 


As to claim 2, Koito teaches wherein the image display region is provided with the capacitance detection sheet (25) and the image display panel (203) in this order on a back surface of the panel (203 located below 25), and 
wherein the operation region is provided with a conductive member (E.g. 23), electrodes for detecting capacitance (25 and 62t), and a substrate (201) in this order on the back surface of the panel (Shown in Fig. 4).

As to claim 3, Koito teaches wherein the touch switch is configured to perform at least one of an operation for turning on or off power and an operation for displaying a menu screen (It is understood that the touch switch of Koito can be utilized in any of the devices shown in Figs. 26-30 to operate a menu).

As to claim 4, Koito teaches wherein the touch switch is configured to be provided with the conductive member placed between the panel and the substrate (23 is located between the panel 202 and the substrate 201).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Koito (US 2010/0194704) in view of Kim (US 2016/0088133).

As to claim 5, Koito teaches wherein the plurality of electrodes are mounted on the substrate (Mounted on 201 as shown in Fig. 4).
However, Koito does not teach an air gap between adjacent electrodes.
On the other hand, Kim (Fig. 7e, 7g) teaches wherein the plurality of electrodes (450 and 460) are spaced out so as to have an air gap formed between the one electrode and its adjacent electrode (Adjacent electrodes located within air gap 420); and a straight route connecting a touch position on the panel corresponding to the one electrode to a center of the adjacent electrode passes through the air gap (Based on the position of the finger, the electrodes will flow through the air gap as shown in Fig. 7g) [0116].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the air gap of Kim with the touch display of Koito because the combination would allow for an alternate arrangement of the touch .

Claim(s) 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Koito (US 2010/0194704) in view of Chen (US 2015/0130742).

As to claim 6, Koito teaches the elements of claim 2 above.
However, Koito does not teach a ground pattern.
On the other hand, Chen (Fig. 2) teaches wherein a ground pattern (202) for preventing noise from outside to the electrodes is provided on a surface of the substrate opposite a surface where the electrodes are provided [0032].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the ground shield of Chen with the touch display of Koito because the combination would prevent noise from affecting the electrodes in the touch panel, increasing the quality of touch detection.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691